EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olds, III on June 13, 2022.
The application has been amended as follows: 

Claim 1. (Currently Amended):
 A gas turbine engine comprising: 
a fan for delivering air into a bypass duct as propulsion air and to a core engine, said core engine including a compressor section including at least one compressor rotor, a combustor section and a turbine section including at least one turbine rotor, said turbine rotor connected to drive a shaft which in turn is connected to 
a bearing compartment defined by face seal arrangements on each of two axial sides of said bearing, each said face seal arrangement including a seal seat rotating with said shaft and a non-rotating face seal, each said non-rotating face seal including a sealing ring mounted to a seal housing, said sealing ring including a mount portion mounted to said seal housing and a sealing face biased into contact with said seal seat, said sealing ring also having a groove defined remote from said seal face relative to said seal seat, and said groove providing a pressure face that will be exposed to high pressure air outward of said bearing compartment, and a coil spring biasing said seal housing towards said seal seat, such that said sealing face of said sealing ring is biased into contact with seal seat by air pressure against said pressure face, and said coil spring; and 
a balance ratio defined between an area of said pressure face and an area of said sealing face, said balance ratio being between 0.5 and 0.64.

Claim 11. (Currently Amended) The gas turbine engine as set forth in claim 1, wherein said seal seat has an inner diameter and an outer diameter, and there being a plurality of slots circumferentially spaced and having an inlet to receive oil from an inner diameter of said seal seat and a circumferentially spaced outlet to outlet oil to an outer diameter of said seal seat and a plurality of drain grooves circumferentially spaced and radially inward of said slots, and a supply groove connecting said inner diameter to said inlet in said slots and a outlet groove connecting said outlet of said slots to said outer diameter, and a drain groove discharge groove communicating said drain grooves to said outer diameter.  
Claim 12. (Currently Amended) The gas turbine engine as set forth in claim 11, wherein said supply groove, said outlet groove, and said discharge groove all extending at an angle that is not directly radially outward of a rotational axis of said seal seat, said seal seat rotating in a first circumferential direction, and said angles of each of said supply groove, outlet groove and discharge groove having a radially outward component and a component in a circumferential direction opposed to said first circumferential direction.

Claim 19. (Currently)  The face seal arrangement as set forth in claim 13 seal seat and a plurality of drain grooves circumferentially spaced and radially inward of said slots, and a supply groove connecting said inner diameter to said inlet in said slots and a outlet groove connecting said outlet of said slots to said outer diameter, and a drain groove discharge groove communicating said drain grooves to said outer diameter.  
Claim 20. (Currently Amended) The face seal arrangement as set forth in claim 19 supply groove, said outlet groove, and said discharge groove all extending at an angle that is not directly radially outward of a rotational axis of said seal seat, said seal seat rotating in a first circumferential direction, and said angles of each of said supply groove, outlet groove and discharge groove having a radially outward component and a component in a circumferential direction opposed to said first circumferential direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2015/0337674 to Sonokawa et al. (S1) is considered the closest art of pertinence.
S1 teaches:
	A gas turbine engine [Fig. 1, Page 1, ¶2] comprising:
	A fan (Fig. 1, 18) for delivering air into a bypass duct as propulsion are and to a core engine (19,20,22,23), said core engine including a compressor section including at least one compressor rotor (109, 20) a combustor section (21) and a turbine section including at least one turbine rotor (22,23), said turbine rotor connected to drive a shaft (26, 27) which in turn is connected to drive at least one of said compressor rotor and said fan, a bearing (Fig. 2, 28) mounted to a static structure (32) outwardly of said shaft, and supporting said shaft;  [Page 2, ¶26-27]
	A bearing compartment defined by a face seal arrangement(fig. 3, 34) on an axial side of said bearing, aid face seal arrangement including a seal seat(46) for rotating with said shaft and a non-rotating face seal (44) , said non-rotating face seal including a sealing ring (44) mounted to said seal housing (40), said sealing ring including a mount portion mounted to said seal housing, and a sealing face (124) biased into contact with said seal seat. [Fig. 3, shows that the non-rotating sealing ring (44) has a face and a portion extending axially upstream towards element (62) it is mounted in.]
	Said sealing ring also having a groove defined remote from said seal face relative to said seal seat, and said groove providing a pressure face that will be exposed to high air pressure outward of said bearing compartment, and a coil spring (86) biasing said seal housing towards said seal seat, such that said sealing face of said sealing ring is biased into contact with seal seat by air pressure against said pressure face, and said coil spring. [Figure 3 shows that the ring structure includes grooved portions on inner and outer sides, one facing higher pressure air as part of the seals function.  The spring is discussed in Page 2, ¶34, the structure of the non-rotating seal supports in Page 2, ¶28-30.]
	S1 is silent as to a balance ratio defined between an area of said pressure face and an area of said sealing face, said balance ratio being between 0.5 and 0.64. It is also silent to a plurality; however, one of ordinary skill would understand the downstream bearing face would also require sealing. 
	The office has found no reference suitable for modification to guide one of ordinary skill to narrow the sealing face range of S1, to the claimed ratio.  There are arts in the fluid towards such pressure surface area seal ratios, as disclosed below, but each has been found unsuitable for the reasons disclosed. 
	With regards to the balance ratio as claimed, the office notes:
	US 2016/0178065 to Nakahara discloses a mechanical seal (100) relative area of face seal (A2) and area of rotating Seal (A1) in the contact region [Figure 2.] to be less than one. [Page 4, ¶37-40].  This ratio; however, is a broad range which does not necessarily anticipate a narrow range for which an explicit advantage has been achieved, when the references are arguably as to their compatibility.  In this instance, Nakahra requires the sleeve fixed to the rotating shaft has the annular portion on the seal fluid side, as opposed to the non-rotating portion as claimed in claim 1.  Further the non-rotating portion in claim 1 has the element itself having the sliding area defined pressure surface, not the sleeve holding it defining such.
	US 2011/0198813 to Takahashi discloses relative areas of surface faces (A1, A2) between a grooved sealing ring (7A) and a non-rotating face (8A) on a shaft. While this claims a desirable value for such is 0.7 or less, the value is tied to the diameter of the shaft and a cemented carbide material and liquid fluid pressure. [Pages 4-5, ¶55-60] as such the suitability of such for the sizes and weights utilized in a gas turbine engine for gas fluid pressures such as that of S1, would prevent a direct application of the sealing ratio. 
	US 9,732,622 to Mills discloses the general art of using relative surface areas 1, and 18 to control balance ratios of seals; however, these ratios are towards areas of faces exposed to the pressurized area, and not the sealing/sliding faces. 
	US 2004/0173971 to Kudarai et al. discloses (balance ratios of relative areas (Fig. 5, S1) and (S2) of seals supported by springs (18), of 0.6 to 1.6,  on Page 3, ¶25.  However, Kudarai is clear that the selection of the balance ratio is based upon (weight of the first stationary seal ring and the like) and in particular for bringing a preferred dynamic pressurizing.  As one of ordinary skill cannot presume that the weight of the balance ring of S1, to a gearbox lightweight sealing of an airplane turbine engine is the same as that of a food and drug lab mechanical seal, the office cannot presume that the same balance ratios would be directly transferable.
	US 2004/0227297 to Azibert discloses piston face seals  to seal faces (A and B) where balance is critical based upon barrier pressure, and selects ranges of for example 0.6-0.8.  [Page 6, ¶55-56] however these ratios are selected based upon selected for particular thermal transference and an exposure to barrier and pressure fluid as opposed to sealing and journal fluids. [Page 6, ¶55-56.]  Again while the ratio is known, it is not being used in a similar art and one transferring the ratio would have to take into account the concerns of the new environment rendering the old values moot. 
	US 2004/0227298 to Azibert discloses similar features as that of 2004/0227797 to Azibert above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745